DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on March 2, 2021 has been received and considered. By this amendment, claims 33, 39, 40, 42, and 57 are amended, claims 43 and 44 are cancelled, claims 76-78 are added, and claims 33, 39-42, 53, 57, and 70-78 are now pending in the application.
Information Disclosure Statement
The information disclosure statement filed March 2, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein that has been lined-through has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33, 39-42, 53, 57, and 70-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "an increase in sympathetic tone" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim because sympathetic tone was not previously measured.
Claim 33 recites the limitation "wherein treatment of the bronchoconstriction is indicated by an increase in sympathetic tone, a decrease in airway smooth muscle tone, an increase in blood oxygen saturation, a decrease in blood carbon dioxide concentration, an increase in tidal mid-expiratory flow, a decrease in respiratory rate, an increase in total lung capacity, or an increase in force expiration volume" in lines 13-17. The claim appears to be missing a step as it 
Claim 39 recites the limitation "an increase in sympathetic tone" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim because sympathetic tone was not previously measured.
Claim 39 recites the limitation "wherein treatment of the bronchoconstriction is indicated by an increase in sympathetic tone, a decrease in airway smooth muscle tone, an increase in blood oxygen saturation, a decrease in blood carbon dioxide concentration, an increase in tidal mid-expiratory flow, a decrease in respiratory rate, an increase in total lung capacity, or an increase in force expiration volume" in lines 11-15. The claim appears to be missing a step as it is not known how the recited increases or decreases would be determined without a comparison step. 
Claim 57 recites the limitation "an increase in sympathetic tone" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim because sympathetic tone was not previously measured.
Claim 57 recites the limitation "wherein treatment of the bronchoconstriction is indicated by an increase in sympathetic tone, a decrease in airway smooth muscle tone, an increase in blood oxygen saturation, a decrease in blood carbon dioxide concentration, an increase in tidal mid-expiratory flow, a decrease in respiratory rate, an increase in total lung capacity, or an increase in force expiration volume" in lines 12-16. The claim appears to be missing a step as it is not known how the recited increases or decreases would be determined without a comparison step. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 33, 39-44, 53, 57, and 70-78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al. (U.S. 2013/0238050), herein Simon. Regarding claim 33, Simon discloses a method of treating a bronchoconstriction in a patient (see paragraph [0041], lines 9-14), the method comprising applying a signal to a vagal nerve of said patient to stimulate neural activity in said nerve in the patient (see paragraph [0042]), wherein the signal has a pulse duration of between 0.005 and 0.1 ms, 1 to 1000 microseconds (see paragraphs [0038] and [0133]); and measuring a physiological parameter, wherein the physiological parameter is: forced expiration volume (see paragraph [0229]), wherein treatment of the bronchoconstriction is indicated by an increase in forced expiration volume (see paragraph [0229]). It is respectfully submitted that the recitation “wherein treatment of the bronchoconstriction is indicated by an increase in sympathetic tone, a decrease in airway smooth muscle tone, an increase in blood oxygen saturation, a decrease in blood carbon dioxide concentration, an increase in tidal mid-expiratory flow, a decrease in respiratory rate, an increase in total lung capacity, or an increase in force expiration volume” fails to further limit the claimed method because it is narrative and fails to recite any additional method steps.
Regarding claim 39, Simon discloses a method of treating a bronchoconstriction in a patient (see paragraph [0041], lines 9-14), the method comprising applying an electrical signal by a neuromodulation device comprising one or more electrodes 340 (see Figure 2B) to a vagal nerve of said patient to stimulate neural activity in said vagal nerve in said patient (see paragraph [0042]), wherein the electrical signal comprises a direct (DC) waveform (bursts) of having a frequency in the range of 50-150 Hz (see paragraph [0030], which describes a burst frequency of 10-50 Hz and, therefore, there is overlap at 50 Hz between the claimed range and the disclosed range and paragraph [0133] which describes the frequency as higher than 1 Hz or between 15Hz and 50 Hz), and wherein the electrical signal has a pulse duration of 0.005-0.1ms, 1 to 1000 microseconds (see paragraphs [0038] and [0133]); ]); and measuring a physiological parameter, wherein the physiological parameter is: forced expiration volume (see paragraph [0229]), wherein 
Regarding claim 40, Simon discloses that the electrical signal has a pulse duration of 20 to 1000 microseconds (see paragraph [0038]), which is within the range of 0.01-0.06 ms.
 Regarding claim 41, Simon discloses that the electrical signal has a current of 1-8000 µA (see paragraph [0038], where 0 to 40 mA is within the claimed range).
Regarding claim 42, Simon discloses that the electrical signal is applied only when the detected physiological parameter meets or exceeds a predefined threshold value (see paragraph [0132], lines 28-36, which describes sensing and using the output of the sensing to provide feedback to the electrical stimulation system and paragraph [0247], which describes applying the stimulation only during certain phases of the respiratory cycle).
Regarding claim 53, Simon discloses that the method of treating the bronchoconstriction is a method of treating asthma or COPD (see Abstract)
Regarding claim 57, because the device of Simon provides bronchodilation (see paragraph [0040]), it is respectfully submitted that such a device is considered a “bronchodilator” under the broadest reasonable interpretation. Furthermore, Simon discloses a method of treating bronchoconstriction in a patient (see paragraph [0041], lines 9-14), wherein the method comprises: applying a signal to a vagal nerve of said patient to stimulate neural activity in said vagal nerve (see paragraph [0042]); administering a bronchodilator to the patient (the device of Simon or a bronchodilator medication as described in paragraphs [0061] and [0240]), wherein the signal is applied by a neuromodulation device comprising one or more transducers configured to 
Regarding claim 70, Simon discloses that applying the electrical signal further comprises an intermittent signaling wherein the electrical signal is applied for a first time period, stopped for a second time period, reapplied for a third time period, and stopped for a fourth time period (see Figure 2C where pulses 410 are applied in a pattern, with no pulses applied between applications of the pulses and Figure 13 along with paragraphs [0061] and [0240] that describe that patients were stimulated 2 times, 30 minutes apart, for 90 seconds each).
Regarding claim 71, Simon discloses that the first time period, second time period, third time period, and fourth time period run sequentially and consecutively (seen in Figure 2C and paragraphs [0061] and [0240]).
Regarding claim 72, Simon discloses that the signal is applied for one or more time periods (see Figure 2C where pulses 410 are applied in a pattern for one or more time periods and paragraphs [0061] and [0240] which describe that patients were stimulated 2 times, 30 minutes apart, for 90 seconds each).
Regarding claim 73, Simon discloses that applying the signal further comprises an intermittent signaling wherein the signal is applied for a first time period, stopped for a second time period, reapplied for a third time period, and stopped for a fourth time period (see Figure 2C 
Regarding claim 74, Simon discloses that the signal is applied for one or more time periods between 5 seconds and 24 hours period (see Figure 13 along with paragraphs [0061] and [0240] that describe that patients were stimulated 2 times, 30 minutes apart, for 90 seconds each).
Regarding claim 75, Simon discloses that the signal is applied for one or more time periods between 5 seconds and 24 hours (see Figure 13 along with paragraphs [0061] and [0240] that describe that patients were stimulated 2 times, 30 minutes apart, for 90 seconds each).
Regarding claims 76-78, Simon discloses that the electrical signal has a pulse duration of 20 to 1000 microseconds (see paragraph [0038]), which is within the ranges of 0.01-0.05 ms, 0.01-0.04 ms, and 0.01-0.03 ms.
Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive. Regarding the rejection of the claims as being anticipated by Simon, the Applicant argues that Simon fails to teach or suggest measuring of parameters as recited in the independent claims. The Examiner respectfully disagrees and submits that Simon discloses measuring forced expiration volume in paragraph [0229]. For at least the reasons given above, the rejection stands.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mayse et al. (U.S. 8,088,127), which discloses a system and method of treating bronchial constriction that includes providing stimulation to decrease airway smooth muscle tone (see col. 10, ln. 54-67).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792